Citation Nr: 0716616	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision from the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran filed a notice of 
disagreement (NOD) in August 2001 and the RO issued a 
statement of the case (SOC) in February 2003.  The veteran 
filed a substantive appeal (via a VA Form 9 Appeal to the 
Board of Veterans' Appeals) in February 2003.  Thereafter, 
the RO issued a supplemental SOC (SSOC) in June 2005.  

In December 2005, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned Veterans 
Law Judge.  A transcript of the proceeding is of record.

In April 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for further development 
and adjudication.  After accomplishing the requested 
development, the AMC continued the denial of a compensable 
rating for tinea cruris (as reflected in a December 2006 
SSOC), and returned the matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. For the period prior to August 30, 2002, the veteran's 
tinea cruris involved a non-exposed, small surface area that 
was productive of itching and did not involve an exposed or 
extensive area that was productive of exfoliation, exudation, 
or itching.


3. Since August 30, 2002, the veteran's tinea cruris is not 
shown to affect at least 5 percent of the entire body, or at 
least 5 percent of exposed areas, or to require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for tinea 
cruris are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7806 (2006); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 67 Fed. Reg. 49590-49599 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in April 2005 and April 2006 letters, the RO 
and AMC provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
increased rating claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  After issuance of each notice 
described above, and opportunity for the veteran to respond, 
the December 2006 SSOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2007);  See also,  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  In the December 2006 SSOC, the AMC also informed 
the veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in Bay 
Pines, Florida.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected skin disability of tinea 
cruris is currently rated as noncompensable (zero percent) 
under Diagnostic Code 7806.  During the pendency of this 
appeal, VA revised the criteria for evaluating skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (2002).  The veteran has been provided both the 
old and revised rating criteria by the AMC in the December 
2006 SSOC.

Under the criteria in effect prior to August 30, 2002, tinea 
cruris was to be rated as eczema in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (2002).  
Under Diagnostic Code 7806, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warrants a noncompensable (zero percent) 
rating.  A 10 percent rating is warranted when there is 
eczema with exfoliation, exudation, or itching, if involving 
an exposed area or extensive area.  A 30 percent rating is 
warranted when there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement. A 50 
percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

Under the revised rating criteria provided by Diagnostic Code 
7806, a noncompensable (zero percent) rating is assigned 
where dermatitis or eczema affects less than 5 percent of the 
entire body or less than 5 percent of exposed areas, and; no 
more than topical therapy is required during the past 12 
months.  A 10 percent rating is assigned where at least 5 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period.  A 30 percent rating is assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a compensable rating for the veteran's 
service-connected tinea cruris disability have not been met.

In a June 2001 VA examination report, the veteran complained 
of continual itching associated with a rash of the inguinal 
area that was occasionally so severe that it caused some 
excoriation of the skin of his groin.  Current treatment 
included only the use of an absorbent topical cream.  
Objective examination findings indicated that the veteran had 
an area of dermatitis limited to his groin along both 
inguinal ligaments that measured approximately 1 x 6 inches 
and was somewhat lighter in color than the surrounding skin.  
It was further noted that the veteran's skin was completely 
intact with no observed excoriations or other lesions.  The 
examiner listed a diagnosis of tinea cruris (mild to 
moderate) with no evidence of ulceration, exfoliation, 
crusting, or systemic manifestations.  

In a November 2004 VA examination report, the veteran 
complained of constant itching associated with tinea cruris 
of the groin area that had been intermittently worse with 
episodes of skin disease in the last 12 months and was 
exacerbated by sweating.  Treatment of the rash continued to 
be limited to a topical cream applied daily.  Objective 
examination findings indicated that the veteran had a rash on 
both thighs from groin to gluteal fold that measured 11/2 
inches in width and covered approximately one percent of his 
body.  It was further noted that the examiner observed some 
nodules in skin that the veteran attributed to the long 
lasting fungus.  The examiner listed a diagnosis of tinea 
cruris and detailed that there was no disfigurement or 
scarring other than those several small skin bumps on the 
veteran's skin.   

In an October 2006 VA examination report, the veteran 
continued to complain of a rash with constant itching that 
was exacerbated by perspiration.  It was indicated that 
treatment of the rash was only with topical creams and did 
not include use of systemic medications or steroids.  
Objective examination findings indicated that the veteran had 
a typical jock itch type rash in the folds of his groin area 
located bilaterally on the inguinal ligament in the fold 
between the upper thighs and the scrotum.  The examiner also 
detailed that the rash affected 1 to 2 percent of his entire 
body and did not involve symptomatology including bleeding, 
oozing, exudation, exfoliation, crusting, ulceration, or 
evidence of severe excoriation.  The examiner listed an 
assessment of tinea cruris of the skin and noted that there 
was no systemic or nervous manifestation, no scarring or 
disfigurement, and no exposed areas affected.

VA outpatient treatment records dated from 2000 to 2005 did 
not show continued treatment for tinea cruris, but did 
contain a request for a topical antifungal cream in September 
2000 as well as included notations that no new skin diseases 
had occurred.

The Board finds that the veteran's tinea cruris 
symptomatology continues to more nearly approximate the 
criteria for a noncompensable rating under both the old or 
revised rating criteria of Diagnostic Code 7806.  Competent 
medical evidence of record, including VA examination reports 
dated in June 2001, November 2004, and October 2006, shows 
that the veteran has current symptoms of tinea cruris were 
recorded as a rash of the groin area with constant itching 
that affected less than 5 percent of his entire body and that 
was exacerbated by perspiration.  The examiners noted that 
the veteran currently treats his skin disability by using a 
topical cream.  

A compensable rating for the veteran's service-connected skin 
disability is not warranted, as the evidence does not show 
that the veteran suffers from tinea cruris that involves 
exfoliation, exudation, or itching of an exposed area or 
extensive area.  Further, evidence of record does not show 
that the veteran's service-connected skin disability affects 
5 percent, but not more than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent of exposed 
areas.  Further, objective medical findings do not indicate 
that the veteran's tinea cruris requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the twelve month period.

Based on the above findings, the preponderance of the 
evidence is against the claim for entitlement to a 
compensable rating for tinea cruris.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (2006), Diagnostic Code 7806 (prior to August 23, 
2002).


ORDER

Entitlement to a compensable disability rating for tinea 
cruris is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


